826 So. 2d 396 (2002)
Lemuel E. ISAAC, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-3527.
District Court of Appeal of Florida, First District.
July 23, 2002.
Rehearing Denied September 20, 2002.
Nancy A. Daniels, Public Defender, and P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, and Anne C. Toolan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The trial court's denial of the appellant's motion to correct sentencing error under Florida Rule of Criminal Procedure 3.800(b)(1) is AFFIRMED. The rule of Apprendi v. New Jersey, 530 U.S. 466. 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), does not apply when the sentence does not exceed the statutory maximum permitted by section 775.082, Florida Statutes. See Lee v. State, 808 So. 2d 1274 (Fla. 3d DCA 2002); McCloud v. State, 803 So. 2d 821 (Fla. 5th DCA 2001); Caraballo v. State, 805 So. 2d 882 (Fla. 2d DCA 2001); Gilson v. State 795 So. 2d 105 (Fla. 4th DCA 2001).
BARFIELD, WEBSTER, and BENTON, JJ., concur.